Citation Nr: 1529321	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-30 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an annual clothing allowance for the year 2013 will be the subject of a separate decision of the Board; the issue has been docketed separately and is independent of this decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2001 to July 2002, plus had 2 years, 9 months, and 16 days of prior unverified active service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in July 2010 and in September 2010 that, in pertinent part, denied service connection for degenerative disc disease of the cervical spine; for a bilateral hearing loss disability; and for tinnitus.  The Veteran timely appealed.

In December 2012, the Veteran testified during a hearing before RO personnel.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

Records 

There do not appear to be any service treatment records in the claims file for the period of active service from October 2001 to July 2002.

VA is obliged to assist a Veteran to obtain evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014).

In addition, any outstanding recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Degenerative Disc Disease of the Cervical Spine

The Veteran seeks service connection for degenerative disc disease of the cervical spine; and has asserted that the claimed disability is part and parcel of, or is secondary to his service-connected degenerative disc disease of the lumbar spine.  

The report of an April 2004 VA examination includes a diagnosis of low back pain and lumbar radiculopathy; and shows a history of low back injury about three years ago and significant low back pain, and difficulty with walking and also pain radiating to the legs.

MRI scans of the cervical spine in August 2005 reveal moderate-to-severe spondylosis from C4-C5 through C6-C7.

A VA examiner in August 2010 opined that the degenerative disc disease of the Veteran's cervical spine was most likely related to overuse of the cervical spine itself, and not related to the degenerative disc disease of the lumbar spine.

In March 2012, the Veteran testified that his degenerative disc disease of the lumbar spine and of the cervical spine manifested at the same time.  He testified that the degenerative disc disease was not limited to just one region or segment of the spine.  In this regard, the Veteran testified that while serving with the security forces in 2001 and in 2002, he was fully loaded with "gear"; and that the weight, approximately 40 pounds, kept him from walking and made it difficult for him to get out of a vehicle.  The Veteran then sought treatment and was diagnosed with degenerative disc disease, with herniation.  He also testified that he used a cane and a back brace, and had difficulties with shaving and cooking. 

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether degenerative disc disease of the cervical spine is caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.  Hence, the Board cannot resolve this matter without further medical clarification.

Hearing Loss and Tinnitus 

The Veteran contends that service connection for bilateral hearing loss and for tinnitus is warranted on the basis that he was exposed to excessive noise in active service while working with security forces from October 2001 to July 2002, to secure the base flight line perimeter.  His Form DD-214 reflects the Veteran's occupational specialty as an imagery maintenance craftsman.  The Veteran described working on 10-12 hour shifts without hearing protection, and being in constant contact with the command center by radio; and observing arriving and departing aircraft, and watching for possible intruders.  He reported noticing mild loss of hearing in December 2001, along with "ringing in the ears."  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  

In March 2010, a VA audiologist was unable to give an opinion as to hearing loss, without resort to mere speculation, due to the lack of service treatment records for the period of active service from October 2001 to July 2002.  The audiologist did opine that it was at least as likely as not that the Veteran's current tinnitus was related to his current hearing loss.

Given the likelihood that the Veteran had significant in-service noise exposure as an imagery maintenance craftsman observing arriving and departing aircraft without hearing protection, an examination is needed to determine whether the Veteran's current bilateral hearing loss and tinnitus either had its onset during service or are related to his active service-to specifically include in-service noise exposure from working 10-12 hour shifts observing arriving and departing aircraft without hearing protection, as alleged; or if the disabilities are otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

 Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain the Veteran's complete service treatment records for his period of active duty from October 2001 to July 2002.  Send a copy of the Veteran's separation document, if available, with the request.  All records and/or responses received should be associated with the claims file.    

2.  Obtain the Veteran's outstanding VA treatment records, from December 2012; and associate them with the Veteran's claims file. 

3. Refer the claims file, and a copy of this remand to the August 2010 examiner (or an appropriate substitute) to determine:

(a) For any cervical spine disability, whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include while fully loaded with "gear", and having difficulties walking and getting out of a vehicle, as credibly reported by the Veteran; and the Veteran's account of continuing symptoms of neck pain since then. 

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected degenerative disc disease of the lumbar spine caused or aggravated (i.e., increased in severity) beyond the natural progress any current cervical spine disability.

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of degenerative disc disease of the cervical spine is attributable to the service-connected disability.

An explanation of the underlying reasons for any opinions offered must be included. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of tinnitus and bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current tinnitus and hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such tinnitus or hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred during service-to specifically include in-service noise exposure from working 10-12 hour shifts observing arriving and departing aircraft without hearing protection, as credibly reported by the Veteran.  If other causes are more likely, those should be noted. 

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




